76 F.3d 375
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy R. ROBINSON, Plaintiff-Appellant,v.William STRONG, Maryland Penitentiary Kitchen Supervisor;Sergeant Moore, Defendants-Appellees.
No. 95-7741.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 25, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Andre M. Davis, District Judge.  (CA-95-2570-AMD)
Tommy R. Robinson, Appellant Pro Se.
D.Md.
DISMISSED.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's denial of his motions for a temporary restraining order and for appointment of counsel.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.